— Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered January 22, 2009. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
Now, upon reading and filing the stipulation to withdraw brief and discontinue appeal signed by defendant on February 4, 2010 and the attorneys for the parties on March 25 and 26, 2010,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Centra, J.P., Carni, Lindley, Green and Gorski, JJ.